Case 3:20-cv-06225-MAS-ZNQ Document 54 Filed 03/01/21 Page 1 of 16 PagelD: 1369

 

 

NOT FOR PUBLICATION
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

CRITERION CLAIM SOLUTIONS, INC., et
al..

Plaintiffs, Civil Action No. 20-6225 (MAS) (ZNO)

v. MEMORANDUM OPINION
SCOTTSDALE INDEMNITY COMPANY, et
al.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court upon Defendants Scottsdale Indemnity Company
(“Scottsdale”) and Capitol Specialty Insurance Corporation’s (“Capitol”) (collectively,
“Defendants”) Motions to Dismiss Plaintiffs Criterion Claim Solutions, Inc. (“Criterion”) and
Thomas Mulligan’s (“Mulligan”) (collectively. “Plaintiffs”) Complaint. (ECF Nos. 17, 27.)
Plaintiffs opposed Scottsdale’s Motion and filed a Cross-Motion for Partial Summary Judgment.
(ECF No. 33.) Scottsdale replied and opposed. (ECF No. 41.) Plaintiffs also opposed Capitol’s
Motion (ECF No. 34), and Capitol replied (ECF No. 40). The Court has carefully considered the
parties’ submissions and decides the matter without oral argument pursuant to Local Civil Rule
78.1. For the reasons set forth herein, Defendants’ Motions to Dismiss are granted and Plaintiffs”

Cross-Motion for Partial Summary Judgment is denied.
Case 3:20-cv-06225-MAS-ZNQ Document 54 Filed 03/01/21 Page 2 of 16 PagelD: 1370

I. BACKGROUND

Criterion is a claims management company organized under the laws of, and maintains its
principal place of business, in Nebraska. (Compl. © 11, ECF No. |.) Mulligan is a New Jersey
resident and Criterion’s sole member and Chief Executive Officer. (/. J 12.) Scottsdale is an
insurance company organized under the laws of Ohio and maintains its principal place of business
in Arizona. (/d. J 13.) Capitol is an insurance company organized under the laws of Wisconsin and
maintains its principal place of business in Arizona. (/d. J 14.)

Criterion previously served as a third-party administrator for Spirit Commercial Auto Risk
Retention Group, Inc. (“Spirit”), and performed claims management services under an agreement
in which Criterion had professional liability insurance. (Nevada Compl. {4 8, 14. Ex. A to
Scottsdale’s Moving Br.. ECF No. 17-3.)! “Spirit was an association captive insurance company”
that “transacted commercial auto liability insurance business and specialized in serving
commercial truck owners.” (/d. | 6, 8.)

In 2019, Criterion purchased a multi-layered insurance policy program with a $10,000,000
coverage limit for the policy period March 2019 to March 2020. (Compl. {] 18-20.) Scottsdale
issued the primary policy with a $5,000,000 limit of liability (“Scottsdale Policy”), and Capitol

issued the excess policy with a $5,000,000 limit of liability ("Capitol Policy”). (fd. ff] 19-20.)

 

' Although generally ~a district court ruling on a motion to dismiss may not consider matters
extraneous to the pleadings.” a “document integral to or explicitly relied upon in the complaint
may be considered without converting the motion [to dismiss] into one for summary judgment.”
In re Burlington Coat Factory Sec. Litig., \14 F.3d 1410, 1426 (3d Cir. 1997) (alteration in
original) (citations omitted). Similarly, when resolving “a 12(b}(6) motion, a court may properly
look at public records including judicial proceedings, in addition to the allegations in the
complaint.” S. Cross Overseas Agencies, inc. v. Wah Kwong Shipping Grp.. 181 F.3d 410, 426 (3d
Cir. 1999).

ho
Case 3:20-cv-06225-MAS-ZNQ Document 54 Filed 03/01/21 Page 3 of 16 PagelID: 1371

A. Scottsdale Policy

The Scottsdale Policy provides coverage under a Miscellaneous Professional Services
Coverage Section (“MPS Coverage Section’). (See Scottsdale Policy *10-17,? Ex. 1 to Compl.
ECF No. 1-2.) Criterion and Mulligan qualify as Insureds under the MPS Coverage Section.
(Compl. § 21; Scottsdale Policy *11, § B(5).) The MPS Coverage Section provides that Scottsdale
“shall pay on behalf of the Insureds, Loss which the Insureds have become legally obligated to
pay by reason of a Claim first made against any Insureds . . . fora Wrongful Act[.J’? (Compl.
{ 22; Scottsdale Policy *10, § ACI) (emphasis in original).)

Under the policy, it is “the right and duty of [Scottsdale] and not [Criterion or Mulligan] to
defend any Claim.” (Scottsdale Policy *16, § F(1) (emphasis in original).) The MPS Coverage
Section also contains a provision that, as amended, excludes from coverage any claim:

alleging, based upon, arising out of, attributable to, directly or
indirectly resulting from, in consequence of, or in any way involving
the insolvency, receivership, bankruptcy, liquidation or financial
inability to pay of any Insured. or any insurer, self-insurer trust,
insurance plan or other vehicle or instrumentality which provides
services [(the “Insolvency Exclusion’)].
(Scottsdale Policy *14, § C(14), as amended by *26—27, § C(14),)
B. Capitol Policy

The Capitol Policy “follows form” to the Scottsdale Policy and provides that Capitol will

provide coverage in excess of the underlying limits. (Compl. § 3; Capitol Policy *3, *5 § I(A), Ex.

 

* Page numbers preceded by an asterisk refer to the page number on the ECF header.

3 The MPS Coverage Section defines wrongful act as “any actual or alleged error, omission,
misleading statement, misstatement, neglect, tibel, slander or other defamatory or disparaging
material, breach of duty or act allegedly committed or attempted by the Insureds, which occurs
solely in connection with the Insureds rendering of, or actual or alleged failure to render.
Professional Services.” (Scottsdale Policy *12. § B(I 1) (emphasis in original).)
Case 3:20-cv-06225-MAS-ZNQ Document 54 Filed 03/01/21 Page 4 of 16 PagelID: 1372

2 to Compl., ECF No. 1-3.) The Capitol Policy contains an exhaustion clause which provides that
the policy “will only apply after all Underlying Insurance Polices .. . have actually paid the full
amount of the Underlying Limit of Liability[.]” (Capitol Policy *6, § 1V(C) (emphasis in original).)
In addition, the Capitol Policy states its obligations “will not be increased, expanded or otherwise
changed as a result of . . . [a]ny positions taken by the Underlying Insurers with respect to
coverage ... or the inability or refusal to pay by any of the Underlying Insurers[.}” (/d. at *6,
§ V(F)(2) (emphasis in original).)

As to a duty to defend, the Capitol Policy states: “the limit of liability will be reduced and
may be exhausted by the payment of defense expenses. The issuing company does not assume any
duty to defend.” (/d. at *3.) Under the Limit of Liability/Exhaustion of Underlying Insurance
section, the policy states the $5,000,000 limit of liability “is the most [Capitol] will pay for all
amounts (including defense expenses) from all Claimsf.J]” (/d at *6, § IV(A) (emphasis in
original).) The section also repeats that “[p]ayment of defense expenses . . . will reduce and may
exhaust the [IJimit of [Iiability.” (/d@ at *6, § [V(B).) Under the Coverages section, the policy
contains a subsection titled “NO DUTY TO DEFEND” that states Capitol “does not assume any
duty to defend.” (/d. at *5, § 1(B).)

Plaintiffs allege that Defendants have improperly denied coverage under the policies in
connection with two actions: the Kentucky Suit and the Nevada Suit (the “Underlying Actions”).

Cc. Underlying Actions

1. Kentucky Suit
The Kentucky Suit was filed by George Gillett (“Gillett”). (Compl. 4 31.) According to the

Kentucky Suit, in March 2017, Gillett’s vehicle was struck by a truck owned by Sarman Trucking,
Case 3:20-cv-06225-MAS-ZNQ Document 54 Filed 03/01/21 Page 5 of 16 PagelD: 1373

LLC (“Sarman”). (Kentucky Compl. 7 !2, Ex. B to Scottsdale’s Moving Br., ECF No. 17-4.)"
Following the accident, Gillett filed a different lawsuit against Sarman in which Gillett obtained a
$750,000 judgment in January 2019. (/d. {ij 29, 35.) Gillett, however, was not able to collect the
judgment from Sarman because Sarman had dissolved. (/d. §] 36-37.) At the time of the accident,
Sarman was insured by Spirit and Criterion served as Spirit's third-party administrator. (/d. [ff 38.
92.) Spirit and Criterion allegedly mishandled the compensation owed to Gillett. (See id. 9 38-
39.) Gillett ultimately filed a lawsuit against Spirit seeking to collect the judgment. (See id. J 48.)
Thereafter, on February 27, 2019, Spirit was placed into receivership due to financial difficulties
and was subsequently placed into liquidation on November 6, 2019. (Nevada Compl. { 9.)

On December 31, 2019, Gillett filed the Kentucky Suit against Criterion and Mulligan,
among others, in the Jefferson Circuit Court, Jefferson County, Kentucky. (See generally
Kentucky Compl.) Gillett alleges that “Criterion received money that should have been retained
by or paid to Spirit (and/or claimants or beneficiaries of insurance policies issued by Spirit).” (de.
© 93.) Gillett also alleges Criterion and the other defendants “had a relationship with Spirit such
that they are mere alter egos of one another[.]” (dd. § 104.) Alternatively, Gillett alleges Criterion
and the other defendants “undercapitalized Spirit. or otherwise knew or should have known that
Spirit was undercapitalized and still issuing policies[.]” (/d. 7 107.) In addition. Gillett alleges that

Criterion and the other defendants “knew of the impending insolvency and did what they could to

 

4 Although generally “a district court ruling on a motion to dismiss may not consider matters
extraneous to pleadings,” a “document integral to or explicitly relied upon in the complaint may
be considered without converting the motion [to dismiss] into one for summary judgment.” /n re
Burlington Coat Factory Sec. Litig., \14 F.3d 1410, 1426 (3d Cir. 1997) (alteration in original)
(citations omitted). Similarly, when resolving “a 12(b)(6) motion. a court may properly look at
public records including judicial proceedings, in addition to the allegations in the complaint.” S.
Cross Overseas Agencies, Inc. v. Wah Kwong Shipping Grp., 181 F.3d 410, 426 (3d Cir. 1999).

ah
Case 3:20-cv-06225-MAS-ZNQ Document 54 Filed 03/01/21 Page 6 of 16 PagelID: 1374

delay the insolvency so that they could continue to make more money” by, for example, making
“material misstatements in financial documents[.]” (/d. ff] 114-15.) Gillett asserted three causes
of action against Criterion and Mulligan: (1) civil conspiracy, (2), conversion, and (3) declaratory
judgment. (/d. $9 140, 143, 145.)

“Shortly after receiving notice of the Kentucky Suit, [Plaintiffs] tendered their claim to the
Defendants for coverage.” (Compl. ¥ 41.) Plaintiffs assert that coverage applies because the
allegations set forth in the Kentucky Suit involve wrongful acts as defined in the policy. (ed. 36.)
By letter dated February | 1, 2020, Scottsdale denied coverage based on the Insolvency Exclusion.
(Cd. §f 42, 46.)

2. Nevada Suit

In February 2020, Barbara D. Richardson, in her capacity as the statutory receiver for
Spirit, filed a lawsuit against Criterion and Mulligan, among others, tn the Eighth Judicial District
Court of the State of Nevada, Clark County (the “Nevada Suit”). (ld. ] 37; see generally Nevada
Compl.) The complaint asserts that the lawsuit “arises out of a vast fraudulent enterprise
orchestrated by... Mulligan{.]” (Nevada Compl. 4 1.) The complaint alleges that Mulligan “was
a manager, officer or director of Spirit.” (fe. § 10.) The “complaint seeks to recover, on behalf of
Spirit and those affected, the tens of millions of dollars that are owed to Spirit from its principal
Mulligan and his cohorts[.]” (7d. J 4.)

The complaint asserts the following causes of action against Criterion and Mulligan:
(1) breach of contract; (2) breach of the implied covenant of good faith and fair dealing:
(3) violations of the Nevada Racketeer Influenced and Corruption Act: (4) unjust enrichment:

(5) fraud; and (6) civil conspiracy. (/d. f§ 274-79, 320-79.)
Case 3:20-cv-06225-MAS-ZNQ Document 54 Filed 03/01/21 Page 7 of 16 PagelD: 1375

“Shortly after receiving notice of the Nevada Suit, [Plaintiffs again] tendered their claim
to the Defendants for coverage.” (Compl. § 53.) As with the Kentucky Suit, Platntiffs asserted that
coverage applied because the allegations set forth in the Nevada Suit involve wrongful acts as
defined in the policy. Ud. ] 39.) Scottsdale, however, again denied Plaintiffs coverage based in
part on the Insolvency Exclusion. (See id, 9 54, 38.)

D. Procedural History

On May 21, 2020, Plaintiffs filed the instant two-count action against Defendants. (See
generally id.) Count One asserts a breach of contract claim against Scottsdale and Count Two
asserts a claim for declaratory judgment against Scottsdale and Capitol. (/d. §] 65-80.) In July
2020, Scottsdale moved to dismiss Plaintiffs° Complaint for failure to state a claim. (ECF No. 17.)
In August 2020, Capitol moved to dismiss Plaintiffs’ Complaint for lack of subject-matter
jurisdiction and failure to state a claim. (ECF No. 27.) In September 2020, Plaintiffs opposed
Defendants’ Motions and filed a Cross-Motion for Partial Summary Judgment against Scottsdale.
(ECF Nos. 33, 34.) On October 23. 2020, Scottsdale replied to Plaintiffs’ opposition and opposed
Plaintiffs’ Cross-Motion for Partial Summary Judgment. (ECF No. 39, 41.) Capitol also replied to
Plaintiffs’ opposition. (ECF No. 40.) On December 30, 2020. the Court entered an Order staying
discovery in this matter. (ECF No. 49.) By leave granted, Plaintiffs filed a Reply Brief in further
support of their Cross-Motion on February 19, 2021. (ECF No. 52.)

IL LEGAL STANDARD
Rule 8(a)(2)> “requires only *a short and plain statement of the claim showing that the

pleader is entitled to relief,” in order to “give the defendant fair notice of what the... claim is and

 

5 All references to a “Rule” or “Rules” hereinafter refer to the Federal Rules of Civil Procedure.
Case 3:20-cv-06225-MAS-ZNQ Document 54 Filed 03/01/21 Page 8 of 16 PagelD: 1376

the grounds upon which it rests." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration
in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

A district court conducts a three-part analysis when considering a motion to dismiss for
failure to state a claim pursuant to Rule 12(b)(6). Malleus v. George, 641 F.3d 560, 563 (3d Cir.
2011). “First, the court must ‘tak[e] note of the elements a plaintiff must plead to state a claim."
/d. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Second, the court must accept as true all
of the plaintiff's well-pleaded factual allegations and construe the complaint in the light most
favorable to the plaintiff. Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citing
fgbal, 556 U.S. at 678). The court, however, may ignore legal conclusions or factually unsupported
accusations that merely state “the-defendant-unlawfully-harmed-me.” /qbal, 556 U.S. at 678
(citing Twombify, 550 U.S. at 555). Finally, the court must determine whether “the facts alleged in
the complaint are sufficient to show that the plaintiff has a ‘plausible claim for relief."” Fowler,
578 F.3d at 211 (quoting /gbal, 556 U.S. at 679). A facially plausible claim “allows the court to
draw the reasonable inference that the defendant is liable for the misconduct alleged.” /d. at 210
(quoting /qgbal, 556 U.S. at 678). The “defendant bears the burden of showing that no claim has
been presented.” Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005).

Ii. DISCUSSION

A. Scottsdale Policy

Scottsdale primarily argues that the Insolvency Exclusion precludes coverage for the
Underlying Actions because they “arise out of and/or in some way involve the insolvency.
receivership, bankruptcy, liquidation, or financial inability to pay of an insurer—Spirit.”

(Scottsdale’s Moving Br. 13. ECF No. 17-1.)
Case 3:20-cv-06225-MAS-ZNQ Document 54 Filed 03/01/21 Page 9 of 16 PagelD: 1377

In opposition, Plaintiffs contend that the Insolvency Exclusion is inapplicable because:
(1) Spirit was a risk retention group, not an insurer; and (2) Spirit was not an entity that “provides
services.” (Pls. Opp’n Br. 16-21, ECF No. 33.)

Interpreting an insurance contract is a legal question to be resolved by the Court. Rena, Inc.
v. Brien, 708 A.2d 747, 756 (N.J. Super. Ct. App. Div. 1998). “Absent statutory [prohibitions], an
insurance company has the right to impose whatever conditions it desires prior to assuming its
obligations and such provisions should be construed in accordance with the language
used.” Wyndham Constr, LLC v. Columbia Cas. Ins. Co., 208 F. Supp. 3d 599, 602 (D.N.J.
2016) (alteration in original) (quoting Kampf vy. Franklin Life Ins. Co., 161 A.2d 717, 721 (N.J.
1960)). “In attempting to discern the meaning of a provision in an insurance contract, the plain
language is ordinarily the most direct route.” Chubb Custom Ins. Co. v. Prudential Ins. Co. of Am..
948 A.2d 1285, 1289 (N.J. 2008). “If the language is clear, that is the end of the inquiry.” /d. “If
the plain language of the policy is unambiguous.” the Court should “not engage in a strained
construction to support the imposition of liability or write a better policy for the insured than the
one purchased.” Templo Fuente De Vida Corp. v. Nat’l Union Fire ins. Co. of Pittsburgh, 129
A.3d 1069, 1075 (N.J. 2016) (quoting Chubb Custom Ins. Co.. 948 A.2d at 1289) (internal
quotation marks omitted)).

A provision in an insurance poticy that ~is subject to more than one reasonable
interpretation .. . is ambiguous.” /d. The New Jersey Supreme Court has advised “that “[w]here
the policy language [of an insurance policy] supports two meanings, one favorable to the insurer
and the other to the insured, the interpretation favoring coverage should be applied.” Progressive
Cas. Ins. Co. v. Hurley, 765 A.2d 195, 202 (N.J. 2001) (alteration in original) (quoting Lindy v.

Aetna Cas. & Sur. Co., 458 A.2d 106, 111 (NJ. 1983)). This approach. however. is limited to
Case 3:20-cv-06225-MAS-ZNQ Document 54 Filed 03/01/21 Page 10 of 16 PagelD: 1378

instances where “the phrasing of the policy is so confusing that the average policyholder cannot
make out the boundaries of coverage.” /d. (citation omitted), “When construing an ambiguous
clause in an insurance policy, courts should consider whether clearer draftsmanship by the insurer
“would have put the matter beyond reasonable question.” /d. (quoting Dofo v, Russo, 659 A.2d
1371, 1377 (NJ. 1995)). “Far-fetched interpretations of a policy exclusion are insufficient to create
an ambiguity requiring coverage.” Wear v. Selective Ins. Co., 190 A.3d 519, 528 (N.J. Super. Ct.
App. Div. 2018). “Neither the duty to defend nor the duty to indemnify “exists except with respect
to occurrences for which the policy provides coverage.” /d. at 528-29 (quoting Hartford Accident
& Indem. Co. v, Aetna Life & Cas. Ins, Co., 483 A.2d 402, 405 (N.J. 1984)).

Under New Jersey law, “insurance policy exclusions [generally] must be narrowly
construed; the burden is on the insurer to bring the case within the exclusion.” Princeton Ins. Co.
v. Chunmuang, 698 A.2d 9, 16-17 (N.J. 1997) (citation omitted). Exclusions. however. “are
presumptively valid and will be given effect if specific, plain. clear, prominent, and not contrary
to public policy.” /d. at 17 (internal quotation marks and citation omitted). Moreover, “in the
context of insurance contract interpretation, the phrase ‘arising out of must be interpreted in a
broad and comprehensive sense to mean ‘originating from’ or “growing out of the [activity].” U.S.
Specialty Ins, Co. v. Sussex Airport, Inc., No. 14-5494, 2016 WL 2624912, at *3 (D.N.J. May 9.
2016) (alteration in original) (citation omitted). “[T]here need be shown only a substantial nexus
between the activity and the injury.” /¢. (internal quotation marks omitted).

Here, Plaintiffs do not dispute that the phrases “arising out of” or “in any way involving™
in insurance policies are generally construed broadly. (Pls.. Opp’n Br. 21-22 (“whether ‘arising
out of or ‘in any way involving’ is construed broadly or not is irrelevant in the context of this

case, and in particular, in the context of this insolvency exclusion.”) (emphasis omitted).) Instead.
Case 3:20-cv-06225-MAS-ZNQ Document 54 Filed 03/01/21 Page 11 of 16 PagelD: 1379

Plaintiffs point to two Third Circuit cases to support their proposition that the Insolvency
Exclusion is inapplicable because risk retention groups are not insurers. (/d. at 19 (citing Onyx ins.
Co. v. N.J. Dep't of Banking & Ins. Div.. 704 F. App’x 110, 114 (3d Cir. 2017); Am. Millennium
Ins. Co. v. First Keystone Risk Retention Grp., Inc., 332 F. App’x 787 (3d Cir. 2009)).) Plaintiffs
assert that the Oynx court “explained” that “Congress expressly intended risk retention groups to
be treated differently from other insurers in manifold situations[.J" Ud. (citing Onyx, 704 F. App’x
at 114) (alteration in original).) According to Plaintiffs, “[t]his is exactly one of those manifold
situations, particularly since the interpretation of an exclusion is at issue.” (/d.) As to Millennium,
Plaintiffs posit the court went on to “hold{] risk retention groups ‘are not insurers.” (ld. (citing
Millennium, 332 F. Appx at 789).) The Court disagrees.

Onyx involved a risk retention group that provided liability insurance to taxis in New
Jersey. 704 F. App’x at 112. In that case, the court rejected Onyx’s argument that the LRRA®
required the State to allow Onyx to participate in a State-created fund with a risk-sharing
mechanism that was administered by a State insurance guaranty association. /d. at 113. The court
found that “the LRRA merely gives states the option to do so—an option that New Jersey ha[d]
declined to exercise.” Jd. The court also noted that ~New Jersey's dissimilar treatment of risk
retention groups and other insurers represents the ‘trade-off for risk retention groups: “[I]n
exchange for limited State regulation,” risk retention groups are not permitted membership in
insolvency guaranty associations, such as the [alssociation here.” /d. at 113-14 (first alteration in
original) (citation omitted) (first alteration in original). In that context, the court stated that
“Congress expressly intended risk retention groups to be treated differently from other insurers in

manifold situations, as exemplified in the LRRA’s statutory exemptions for risk retention groups

 

° Liability Risk Retention Act (“LRRAY”), 15 U.S.C. § 3902(a)(2).
Case 3:20-cv-06225-MAS-ZNQ Document 54 Filed 03/01/21 Page 12 of 16 PagelD: 1380

from “State law[s], rule[s], regulation[s], or order[s].~° /d. at 114 (alterations in original) (citing 15
U.S.C. § 3902(a)) (alternations in original).

And in Millennium, the Third Circuit found that out-of-state risk retention groups were not
subject to a New Jersey state law which required insurers to either post a bond or produce a New
Jersey certificate of authority in order to file a pleading. 332 F. App’x at 789. The court noted that
the out-of-state risk retention groups were not “*insurers’ within the meaning of this statute” and
explained that the “LRRA protects the existence and availability of [risk retention groups] through
the preemption of state regulation.” fd; see 15 U.S.C. § 3902(a) (*[A] risk retention group is
exempt from any State law, rule, regulation, or order to the extent that” it would “regulate, directly
or indirectly, the operation of a risk retention group except that the jurisdiction in which it is
chartered may regulate the formation and operation of such a group[.]").

Thus, contrary to Plaintiffs’ contention, the Third Circuit has not concluded that risk
retention groups are not insurers. The Court ts also unpersuaded by Plaintiffs’ suggestion that the
modifier “which provides services” in the Insolvency Exclusion modifies every term in the
exclusion, including insurer, rather than just “other vehicle or instrumentality.” (See Pls.. Opp’n
Br. 16-17.) In other words, as written, the phrase “which provides services” only modifies the
immediately preceding catch-all] phrase “other vehicle or instrumentality.” (See Scottsdale Policy
*12, § C(14). as amended by *26-27, § C(14).) But even if the phrase “which provides services”
did modify the term insurer, the Complaint itself indicates that Spirit issued commercial auto
insurance policies. (Compl. 4] 35.) On these facts, the Court finds that Plaintiffs are subject to the
Insolvency Exclusion.

“The duty to defend is triggered by the filing of a complaint alleging a covered

claim.” Abouzaid v. Mansard Gardens Assocs., LLC, 23 A.3d 338, 346 (N.J. 2011). “As a practical
Case 3:20-cv-06225-MAS-ZNQ Document 54 Filed 03/01/21 Page 13 of 16 PagelD: 1381

matter, the determination of an insurer's duty to defend requires review of the complaint with
liberality to ascertain whether the insurer will be obligated to indemnify the insured ‘if the
allegations are sustained.” fd. (quoting Danek v. Hommer, 100 A.2d 198, 203 (NJ. Super. Ct.
App. Div. 1953)). “[T]he complaint should be laid alongside the policy and a determination made
as to whether, if the allegations are sustained, the insurer will be required to pay the resulting
judgment, and in reaching a conclusion, doubts should be resolved in favor of the insured.” Danek,
100 A.2d at 203.

Here, the complaints filed in the Underlying Actions indicate that the allegations set forth
therein arise out of or in some way involve Spirit's insolvency. Aside from arguing that the
Insolvency Exclusion is inapplicable because Spirit is neither an insurer nor service provider,
Plaintiffs do not seem to dispute that the Nevada Suit arises out of Spirit's insolvency. To the
extent that it does, Plaintiffs’ argument fails. The Nevada Suit alleges that “[a]s a result of [a]
scheme™ perpetrated by Plaintiffs, Spirit “became financially insolvent and was placed into
permanent receivership and subsequently into liquidation[.J” (Nevada Compl. § 4.) Thus, the
Nevada Suit is excluded from coverage under the Scottsdale Policy because it arises out of or in
some way involves Spirit's insolvency.

As to the Kentucky Suit, the complaint in that case indicates Gillett obtained a judgment
that was ultimately mishandled by Spirit and its third-party administrator, Criterion. (See Kentucky
Compl. §f 38-39.) Gillett then filed a lawsuit against Spirit seeking to collect the judgment. (/d.
| 48.) Spirit, however, was thereafter placed into receivership and subsequently placed into
liquidation. (Nevada Compl. © 4) Consequently, Gillett filed the Kentucky Suit against Criterion
and Mulligan, among other defendants. (See generally Kentucky Compl.) Gillett alleges, among

other things, that Criterion “received money that should have been retained by or paid to Spirit
Case 3:20-cv-06225-MAS-ZNQ Document 54 Filed 03/01/21 Page 14 of 16 PagelD: 1382

(and/or claimants or beneficiaries of insurance policies issued by Spirit).” Gd. | 93.) Gillett also
alleges that Criterion and the other defendants” unlawful conduct caused Spirit's insolvency. (See
id. 1 139 (it was unlawful to operate Spirit in the fashion it was operated while knowing that Spirit
would ultimately become insolvent, and the Conspiring Defendants did it anyway™).) Based on
Criterion and the other defendants’ conduct, Gillette seeks to hold Criterion liable for the judgment
it sought to obtain from Sarman and Spirit. Ud. 7 144.) In light of the foregoing, Gillett’s
conspiracy claim and conversion in some way involve Spirit's insolvency. Had Spirit not gone into
receivership, Gillett may have obtained the judgment that it was entitled to from Spirit. Thus, the
Court finds that the Kentucky Suit is also excluded from coverage under the Scottsdale Policy.
The Court, accordingly, grants Scottsdale’s Motion to Dismiss and denies Plaintiffs’ Cross-Motion
for Partial Summary Judgment.

B. Capitol Policy

As a threshold matter, Capitol argues that this Court lacks subject-matter jurisdiction over
Plaintiffs’ claim for declaratory judgment. According to the Complaint, Capitol has “refused to
honor [its] contractual obligations and defend [Plaintiffs] in connection with the Underlying
Actions and have caused [Plaintiffs] economic harm.” (Compl. { 73.) According to the Complaint.
Plaintiffs “are entitled to a judicia! determination regarding the rights and obligations of the parties
under the insurance policies. Specifically, [Plaintiffs] are entitled to a declaration that the insurance
policies cover the claims filed in the Underlying Actions.” (/d. © 78.) The Complaint also asserts
that “[rjesolution of this controversy will establish [Plaintiffs] rights under the insurance
policies—namely, that the Defendants must defend and indemnify [Plaintiffs] in the Underlying

Actions.” (/d. J 79.)

i4
Case 3:20-cv-06225-MAS-ZNQ Document 54 Filed 03/01/21 Page 15 of 16 PagelD: 1383

Capitol challenges the Court's subject matter jurisdiction on ripeness grounds. (Capitol’s
Moving Br. 1, ECF No. 27-1 (“Plaintiffs’ declaratory judgment claim against [Capitol] is not ripe,
and the Court should dismiss it under Rule 12(b)(1)")); see also Hartford Ins. Co. of the Midwest
v, Dana Transp. Inc., No. 16-9091, 2018 WL 10152321, at *3 (D.N.J. May 21, 2018) ("Courts
have considered a challenge to the ripeness of a claim to be a facial challenge to subject matter
jurisdiction." (citations omitted)). First, Capitol challenges the ripeness of this dispute because
“there is no actual controversy about the duty to defend because the [Capitol Policy] explicitly
states that [Capitol] will never have a duty to defend Plaintiffs.” (Capitol’s Moving Br. 10.)
Second, with regard to the duty to indemnify, Capitol argues that “there is no actual controversy
about the duty to indemnify because no adverse judgment has been entered or settlement reached
in the Underlying Actions sufficient to trigger an indemnity obligation.” (/d. at 11.)

The Court finds that the dispute between the parties is ripe for adjudication. The Third
Circuit has held that *‘declaratory suits to determine the scope of insurance coverage brought
independently of the underlying claims\—even those brought before the conclusion of an
underlying action—are ripe for adjudication.” Navigators Specialty Ins. Co. v. Scarinci &
Hollenbeck, LLC, No. 09-4317, 2010 WL 1931239, at *4 (D.N.J. May 12, 2010) (quoting ACandS,
Inc. v. Aetna Cas. & Sur. Co., 666 F.2d 819, 822-23 (3d Cir. 1981). Indeed “[t]he respective
interests and obligations of insured and insurers, when disputed, require determination much in
advance of judgment since they will designate the bearer of ultimate liability in the underlying
cases and hence the bearer of the onus and risks of settlement.” 4ACandS, /nc., 666 F.2d at 823. "So
viewed, the controversy is then quite proper for a judicial determination now.” /d. The Court,

therefore, has subject-matter jurisdiction over Plaintiffs” declaratory judgment claim.
Case 3:20-cv-06225-MAS-ZNQ Document 54 Filed 03/01/21 Page 16 of 16 PagelID: 1384

Nevertheless, the Court agrees with Capitol that Plaintiffs” claim for a declaratory
judgment requiring the insurer to defend and indemnify Plaintiffs in the Underlying Actions must
fail as a matter of law. The Capitol Policy repeatedly provides that Capitol does not assume any
duty to defend. (Capitol Policy *3, 5, 6.) Against these repeated disclaimers, Plaintiffs cite other
language in the Capitol Policy stating “the limit of liability will be reduced and may be exhausted
by the payment of defense expenses.” (/d. at *3.) But this term is only triggered “by the payment
of defense expenses”’—payments that Capitol has plainly disclaimed and is not required to make
because it does not assume any duty to defend.

With respect to the duty to indemnify, as Capitol notes, the “Limit of Liability applicable
to this {Capitol Policy] will only apply after all Underlying Insurance Policies ... have actually
paid the full amount of the Underlying Limit of Liability[.]” (/d. at *6 (emphasis in original).)
Here, there is no dispute that the underlying insurance policy issued by Scottsdale has not been
paid in full. And for the above-stated reasons, Scottsdale has no obligation to pay the full amount
of the underlying limit of liability. Plaintiff, therefore, is not entitled to a declaratory judgment that
Capitol must indemnify it for the Underlying Actions. The Court, accordingly, grants Capitol’s
Motion to Dismiss Count Two.

IV. CONCLUSION

For the foregoing reasons, Defendants’ Motions to Dismiss are granted and Plaintiffs”

Cross-Motion for Partial Summary Judgment is denied. The Court will enter an Order consistent

with this Memorandum Opinion.

‘si Michael A. Shipp
MICHAEL A, SHIPP
UNITED STATES DISTRICT JUDGE

16
